Opinion issued April 22, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01135-CR
———————————
gerald earl gilbert, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 228th District Court 
Harris County, Texas

Trial Court Case No. 958955
 

 
MEMORANDUM OPINION 
          On March 25, 2010, appellant, Gerald Earl Gilbert, filed a pro
se motion requesting to withdraw his notice of appeal.  Given appellant’s expressed desire to
forego pursuit of his appeal, we construe his request as a motion to dismiss this
appeal.  We have not yet
issued a decision.  See Tex. R. App. P. 42.2(a).    Accordingly, we grant the motion and dismiss
the appeal.     
          We dismiss any pending motions as
moot.
          We direct the Clerk of this Court to
issue the mandate within 10 days.  Tex. R. App. P. 18.1.  
PER CURIAM
Panel consists
of Justices Keyes, Sharp, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).